Exhibit 10.1

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 6, 2008, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and (b) NMS COMMUNICATIONS CORPORATION, a Delaware
corporation (“NMS Borrower”), NMS COMMUNICATIONS INTERNATIONAL CORPORATION, a
Delaware corporation (“International Borrower”), LIVEWIRE MOBILE, INC., a
Delaware corporation (“LiveWire Borrower”), and GROOVE MOBILE, INC., a Delaware
corporation (“Groove Borrower”, and individually and collectively, jointly and
severally with NMS Borrower, International Borrower, and LiveWire Borrower,
“Borrower”), each with its respective principal place of business at 100
Crossing Boulevard, Framingham, Massachusetts 01702.

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JUNE 30, 2008, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF JUNE 30, 2008,
BETWEEN BORROWER AND BANK, AS AMENDED BY A CERTAIN FIRST LOAN MODIFICATION
AGREEMENT DATED AS OF AUGUST 21, 2008, BETWEEN BORROWER AND BANK (THE “FIRST
MODIFICATION”) (AS AMENDED FROM TIME TO TIME, THE “LOAN AGREEMENT”). 
CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME
MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY (A) THE COLLATERAL AS DEFINED IN THE LOAN
AGREEMENT, (B) THE INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN A CERTAIN
INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED AS OF THE DATE HEREOF BETWEEN
BANK AND NMS BORROWER (THE “NMS IP AGREEMENT”), (C) THE INTELLECTUAL PROPERTY
COLLATERAL AS DEFINED IN A CERTAIN INTELLECTUAL PROPERTY SECURITY AGREEMENT
DATED AS OF THE DATE HEREOF BETWEEN BANK AND INTERNATIONAL BORROWER (THE
“INTERNATIONAL IP AGREEMENT”), (D) THE INTELLECTUAL PROPERTY COLLATERAL AS
DEFINED IN A CERTAIN INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED AS OF THE
DATE HEREOF BETWEEN BANK AND LIVEWIRE BORROWER (THE “LIVEWIRE IP AGREEMENT”),
AND (E) THE INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN A CERTAIN
INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED AS OF THE DATE HEREOF BETWEEN
BANK AND GROOVE BORROWER (THE “GROOVE IP AGREEMENT”) (TOGETHER WITH ANY OTHER
COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).   HEREINAFTER,
THE SECURITY DOCUMENTS, TOGETHER WITH ALL OTHER DOCUMENTS EVIDENCING OR SECURING
THE OBLIGATIONS SHALL BE REFERRED TO AS THE “EXISTING LOAN DOCUMENTS”.


 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1              THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT, APPEARING IN SECTION 2.1.1(F) THEREOF:


 

“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Forty Thousand Dollars ($40,000.00)
(the “Early Termination Fee”).”

 

and inserting in lieu thereof the following:

 

“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Fifty Thousand Dollars ($50,000.00)
(the “Early Termination Fee”).”

 


2              THE LOAN AGREEMENT SHALL BE AMENDED BY INSERTING THE FOLLOWING
NEW TEXT, TO APPEAR AT THE BEGINNING OF THE THIRD (3RD) PARAGRAPH IN SECTION 5.2
THEREOF:

 

--------------------------------------------------------------------------------


 

“                                          Borrower is the sole owner of its
intellectual property, except for non-exclusive licenses granted to its
customers in the ordinary course of business.  Each patent is valid and
enforceable, and no part of the intellectual property has been judged invalid or
unenforceable, in whole or in part, and to the best of Borrower’s knowledge, no
claim has been made that any part of the intellectual property violates the
rights of any third party except to the extent such claim could not reasonably
be expected to have a material adverse effect on Borrower’s business.”

 


3              THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING,
APPEARING AS SECTION 6.7 THEREOF:


 

“                                          6.7                              
Protection of Intellectual Property Rights,  Borrower shall protect, defend and
maintain the validity and enforceability of its intellectual property material
to Borrower’s businss.”

 

and inserting in lieu thereof the following:

 

“                                          6.7                              
Protection and Registration of Intellectual Property Rights.  Borrower shall: 
(a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.  If Borrower (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any patent or the registration
of any trademark or servicemark, then Borrower shall immediately provide written
notice thereof to Bank and shall execute such intellectual property security
agreements and other documents and take such other actions as Bank shall request
in its good faith business judgment to perfect and maintain a first priority
perfected security interest in favor of Bank in such property.  If Borrower
decides to register any copyrights or mask works in the United States Copyright
Office, Borrower shall: (x) provide Bank with at least fifteen (15) days prior
written notice of Borrower’s intent to register such copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office. 
Borrower shall promptly provide to Bank copies of all applications that it files
for patents or for the registration of trademarks, servicemarks, copyrights or
mask works, together with evidence of the recording of the intellectual property
security agreement necessary for Bank to perfect and maintain a first priority
perfected security interest in such property.”

 


4                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING DEFINITIONS, APPEARING ALPHABETICALLY IN SECTION 13.1
THEREOF:


 

“                                          “2008 Effective Date” is November 6,
2008.”

 

“                                          “Intellectual Property Collateral” is
defined in the IP Agreement.”

 

--------------------------------------------------------------------------------


 

“                                          “IP Agreement” is, collectively,
(a) that certain Intellectual Property Security Agreement dated as of the 2008
Effective Date, executed and delivered by NMS Borrower to Bank, (b) that certain
Intellectual Property Security Agreement dated as of the 2008 Effective Date,
executed and delivered by International Borrower to Bank, (c) that certain
Intellectual Property Security Agreement dated as of the 2008 Effective Date,
executed and delivered by LiveWire Borrower to Bank, and (d) that certain
Intellectual Property Security Agreement dated as of the 2008 Effective Date,
executed and delivered by Groove Borrower to Bank.”

 


5                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:


 

“                                          “Applicable Rate” is a per annum rate
equal to the Prime Rate plus one percent (1.0%).”

 

“                                          “Facility Amount” is Five Million
Dollars ($5,000,000.00).”

 

“                                          “Loan Documents” are, collectively,
this Agreement, the Perfection Certificate, any subordination agreement, any
note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.”

 

and inserting in lieu thereof the following:

 

“                                          “Applicable Rate” is a per annum rate
equal to the Prime Rate plus one percent (1.0%); provided, however, as of the
2008 Effective Date, the Applicable Rate shall be a per annum rate equal to the
Prime Rate plus two percent (2.0%).”

 

“                                          “Facility Amount” is Six Million Two
Hundred Fifty Thousand Dollars ($6,250,000.00); provided, however, the Facility
Amount shall reduce to Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000.00) on the earlier to occur of (a) January 1, 2009, and (b) the
Company Sale.”

 

“                                          “Loan Documents” are, collectively,
this Agreement, the Perfection Certificate, the IP Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.”

 


6                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING EXHIBIT A THEREOF AND INSERTING IN LIEU THEREOF EXHIBIT A HERETO. 
BORROWER HEREBY GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF
ALL OF THE OBLIGATIONS AND THE PERFORMANCE OF EACH OF BORROWER’S DUTIES UNDER
THE EXISTING LOAN DOCUMENTS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES AND
ASSIGNS TO BANK, THE COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE EQUAL TO TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), WHICH FEE
SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------


 


5.                                       RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENTS.


 


(A)                                  NMS BORROWER HEREBY RATIFIES, CONFIRMS AND
REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF THE NMS IP AGREEMENT,
AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE NMS IP AGREEMENT CONTAINS AN
ACCURATE AND COMPLETE LISTING OF ALL INTELLECTUAL PROPERTY COLLATERAL AS DEFINED
IN THE NMS IP AGREEMENT, SHALL REMAIN IN FULL FORCE AND EFFECT.


 

(b)                                 International Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the
International IP Agreement, and acknowledges, confirms and agrees that the
International IP Agreement contains an accurate and complete listing of all
Intellectual Property Collateral as defined in the International IP Agreement,
shall remain in full force and effect.

 

(c)                                  LiveWire Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of the LiveWire IP
Agreement, and acknowledges, confirms and agrees that the LiveWire IP Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined in the LiveWire IP Agreement, shall remain in full force
and effect.

 

(d)                                 Groove Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of the Groove IP
Agreement, and acknowledges, confirms and agrees that the Groove IP Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined in the Groove IP Agreement, shall remain in full force and
effect.

 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.


 


(A)                                  NMS BORROWER HEREBY RATIFIES, CONFIRMS AND
REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A CERTAIN
PERFECTION CERTIFICATE DATED AS OF MAY 6, 2008, BETWEEN NMS BORROWER AND BANK,
AND NMS BORROWER ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE DISCLOSURES AND
INFORMATION NMS BORROWER PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAVE NOT
CHANGED, AS OF THE DATE HEREOF, EXCEPT AS PROVIDED (I) IN THE FIRST MODIFICATION
AND (II) BY THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN ASSET PURCHASE
AGREEMENT, DATED AS OF SEPTEMBER 12, 2008, BY AND BETWEEN NMS BORROWER AND
DIALOGIC CORPORATION (THE “ASSET PURCHASE AGREEMENT”).


 


(B)                                 INTERNATIONAL BORROWER HEREBY RATIFIES,
CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN
A CERTAIN PERFECTION CERTIFICATE DATED AS OF MAY 6, 2008, BETWEEN INTERNATIONAL
BORROWER AND BANK, AND INTERNATIONAL BORROWER ACKNOWLEDGES, CONFIRMS AND AGREES
THAT THE DISCLOSURES AND INFORMATION INTERNATIONAL BORROWER PROVIDED TO BANK IN
THE PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE HEREOF, EXCEPT AS
PROVIDED (I) IN THE FIRST MODIFICATION AND (II) BY THE TRANSACTIONS CONTEMPLATED
BY THE ASSET PURCHASE AGREEMENT.


 


(C)                                  LIVEWIRE BORROWER HEREBY RATIFIES, CONFIRMS
AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A
CERTAIN PERFECTION CERTIFICATE DATED AS OF MAY 6, 2008, BETWEEN LIVEWIRE
BORROWER AND BANK, AND LIVEWIRE BORROWER ACKNOWLEDGES, CONFIRMS AND AGREES THAT
THE DISCLOSURES AND INFORMATION LIVEWIRE BORROWER PROVIDED TO BANK IN THE
PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE HEREOF.


 


(D)                                 GROOVE BORROWER HEREBY RATIFIES, CONFIRMS
AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A
CERTAIN PERFECTION CERTIFICATE DATED AS OF MAY 6, 2008, BETWEEN GROOVE BORROWER
AND BANK, AND GROOVE BORROWER ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE
DISCLOSURES AND INFORMATION GROOVE BORROWER PROVIDED TO BANK IN THE PERFECTION
CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.

 

--------------------------------------------------------------------------------


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN
MODIFICATION AGREEMENT.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

 

NMS COMMUNICATIONS CORPORATION

 

By:

/s/ Robert P. Schechter

 

Name:

Robert P. Schechter

 

Title:

CEO, President

 

 

 

NMS COMMUNICATIONS INTERNATIONAL CORPORATION

 

 

By:

/s/ Herbert M. Shumway

 

Name:

Herbert M. Shumway

 

Title:

President

 

[g267277kgi001.gif]

 

 

LIVEWIRE MOBILE, INC.

 

By:

/s/ Joel Hughes

 

Name:

Joel Hughes

 

Title:

President

 

 

 

GROOVE MOBILE, INC.

 

By:

/s/ Joel Hughes

 

Name:

Joel Hughes

 

Title:

President

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By:

/s/ Mark Sperling

 

Name:

Mark Sperling

 

Title:

V.P.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and

 

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

--------------------------------------------------------------------------------